Title: To Benjamin Franklin from Henry Johnson, 11 October 1782
From: Johnson, Henry
To: Franklin, Benjamin


May it please your Excellency
Bordeaux 11th Octor: 1782
I Take the liberty to Inclo: you a letter from some Americans who are taken out of some Merchant Ships. and sent off to serve his Majesty the King of France. On Receipt of the letter I waited on the Commissary General here. respecting the matter. He told me as they had served in the Merchant Ships. and got great Run money. that they ought to serve the King. he and I differ’d in our opinions. I told him I should write you on the Subject— This is not the only thing that is fell under my Eye since I left Boston. At the Cape they serve them the same. And what between the French & English we have not a Sailor left in New England. Several fine Vessels have been Obliged to lay by for want of men—I do not Know what I shall do myself for men. as I cannot take out a Frenchman with me.— For want of an Agent at Cape François we suffer every thing in fact— Our Vessels who carry in any prisoners there. give them up to the French Commissary they are Exchanged for Frenchmen. while our people lay in the Jamaica Prisons till they are starved. then Hunger compells them to go on board a British Ship. So that not One out of ten that are taken & carried to Jamaica ever return. this you may depend on to be a fact. While I lay at the Cape I took upon me to take out of Vessels of different nations Numbers of Americans. who were compell’d to serve by some means or other— A Danish frigate had taken the Liberty to press Seven in the Island of St Thomas’s some of them I got. So that we are Kick’d about by every Raschally nation that pleases. I could heartily wish that a Deputy Consul was settled here. that we might have some degree of Justice shown us. I hope it will not be long ere that takes place.— I perhaps have taken more upon me. than I ought to have done. but as a Subject of the United States of America. it makes my blood boil whenever I see things of this Kind Take place, and I cannot help speaking.
I Inclo: your Excellency likewise a Bill for Thirty dollars. shall be much Obliged to you, if you would endorse it and forward it. I am with the greatest Respect Your Excellencys Most Obedt: & Most Huml Servt
Henry Johnson
 
Endorsed: answer’d 22d
